DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Response to Amendment
            Applicant’s amendment necessitated new grounds of rejection. 
This action is made final in view of the new grounds of rejection.      

Claim Objections
Claim 21  The term “to the a major axis” seems to be a typo error. Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claims 1, 4, 5 17, 20 and 21   the phrases "major axis”. There are insufficient antecedent basis for these limitation in the claims, in addition, the term is improper claim language rendering the claim vague and indefinite for examination. It is unclear what axis a major axis recited in the claim refers to.


Re claims 2 and 3   the phrases "a direction of flight”. the term is improper claim language rendering the claim vague and indefinite for examination. It is unclear what direction a direction of flight recited in the claim refer to, is it parallel to the longitudinal/lateral axis.

                Re claim 24    the phrases "the direction of flight”. There are insufficient antecedent basis for these limitation in the claim.

Reference of Prior Art
Jones. (US 3971535,  Oblique-wing Supersonic Aircraft).
Piasecki et al. (US 20110315806, Modular And Morphable Air Vehicle).
Page et al. (US 20180273168, vertical takeoff and landing aircraft).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-14 and 17-24   is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Piasecki.

Re claim 1    Referring to the figures and the Detailed Description, Jones discloses:
a fuselage comprising a major axis (11)
A wing (12);
However Jones fails to teach as disclosed by Piasecki: first and second tilt rotors mounted on the wing (14, 16), wherein first and second tilt rotors are rotatable to provide lift for vertical flight (¶ 0103).
 Piasecki teachings of first and second tilt rotors mounted on the wing, wherein first and second tilt rotors are rotatable to provide lift for vertical flight into the Jones to have additional source of power for adding the vertical takeoff and landing capability.
a control system (Jones col. 8, l 37-52 and Piasecki control system that rotates the wing) configured to rotate the wing between a first fixed position and a second fixed position, wherein the first fixed position is 90 degrees relative to the major axis and the second fixed position is at least 30 degrees relative to the major axis while the rotorcraft is in flight (Jones fig. 1 depicts the first fixed and the second fixed).

Re claim 2    Referring to the figures and the Detailed Description, Jones, as modified above, discloses: The rotorcraft of claim 1,wherein when the control system (Jones col. 8, l 37-52 and Piasecki control system that rotates the wing) is configured to rotate the wing to a position wherein the wing substantially parallel to a direction of flight while the rotorcraft is in flight (Piasecki fig. 1, configuration 18, items 20 and 8).

Re claims 3    Referring to the figures and the Detailed Description, Jones, as modified above, discloses: The rotorcraft of claim 1,wherein the control system (Jones col. 8, l 37-52 and Piasecki control system that rotates the wing) is configured to rotate the wing at least 45 degrees to a position wherein the wing substantially parallel to the direction of flight while the rotorcraft is in flight (Piasecki fig’s. 1, 2, configuration 18, items 20 and 8).

Re claims 4    Referring to the figures and the Detailed Description, Jones, as modified above, discloses: The rotorcraft of claim 1,wherein the control system (Jones col. 8, l 37-52 and Piasecki control system that rotates the wing) is configured to rotate the wing at least 45 degrees relative to the major axis (Jones col. 7, l 12-20, fig. 1 depicts the limitation).

Re claims 5    Referring to the figures and the Detailed Description, Jones, as modified above, discloses: The rotorcraft of claim 1,wherein the control system (Jones col. 8, l 37-52 and Piasecki control system that rotates the wing) is configured to rotate the wing at least 60 degrees relative to the major axis (Jones col. 7, l 12-20, fig. 1 depicts the limitation).

Re claim 6    Referring to the figures and the Detailed Description, Jones, as modified above, discloses the claimed invention except for the control system is configured to rotate the wing such that the rotorcraft has a width of at least 80 feet when in forward flight.  It would have been an obvious matter of design choice to have the control system is configured to rotate the wing such that the rotorcraft has a width of at least 80 feet when in forward flight to provide adequate lift in the horizontal flight to support the weight of the aircraft and the payload, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Re claim 7    Referring to the figures and the Detailed Description, Jones, as modified above, discloses: The rotorcraft of claim 6, the control system is configured to rotate the wing to reduce a horizontal aspect of the rotorcraft by at least 25% relative to horizontal aspect of the rotorcraft when the wing is in the first position (Jones col. 7, l 12-20, fig. 1 depicts the limitation).

Re claim 8    Referring to the figures and the Detailed Description, Jones, as modified above, discloses: The rotorcraft of claim 6, the control system is configured to rotate the wing to reduce a horizontal aspect of the rotorcraft by at least 50% relative to horizontal aspect of the rotorcraft when the wing is in the first position (Jones col. 7, l 12-20, fig. 1 depicts the limitation and Piasecki fig’s. 1, 2, configuration 18, items 20 and 8).

Re claim 9    Referring to the figures and the Detailed Description, Jones, as modified above, discloses: The rotorcraft of claim 1, the control system is configured to rotate the wing such that the rotorcraft has a width less than 75 feet (Jones col. 7, l 12-20, fig. 1 depicts the limitation and Piasecki fig’s. 1, 2, configuration 18, items 20 and 8).
In addition, as an alternative Jones, as modified above,  discloses the claimed invention except for the control system is configured to rotate the wing such that the rotorcraft has a width less than 75 feet.  It would have been an obvious matter of design choice to have the control system is configured to rotate the wing such that the rotorcraft has a width less than 75 feet to provide a better aerodynamic performance at lower and higher speed by reducing the profile drag, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Re claim 10    Referring to the figures and the Detailed Description, Jones, as modified above, discloses the claimed invention except for the control system is configured to rotate the wing such that the rotorcraft has a horizontal aspect from more than 80 feet to less than 65 feet.  It would have been an obvious matter of design choice to have the control system is configured to rotate the wing such that the rotorcraft has a horizontal aspect from more than 80 feet to less than 65 feet to provide a better aerodynamic performance at lower and higher speed, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Re claims 17 and 21    Referring to the figures and the Detailed Description, Jones, as modified above, discloses:
 (Claims 17 and 21 are similar in scope to Claim 1, therefore Claims 17 and 21 are is rejected under the same rationale as Claim 1, wherein the first position is when the wing is perpendicular to the direction of flight).
Re claims 18 and 22    Referring to the figures and the Detailed Description, Jones, as modified above, discloses: The method, wherein the second position is displaced at least 45 degrees from the first position (Jones col. 7, l 12-20, fig. 1 depicts the limitation).  

Re claims 19 and 23 Referring to the figures and the Detailed Description, Jones, as modified above, discloses: The method, wherein the second position is displaced at least 60 degrees from the first position (Jones col. 7, l 12-20, fig. 1 depicts the limitation).  

Re claim 20     Referring to the figures and the Detailed Description, Jones, as modified above, discloses: The method of claim 17, wherein the wing is perpendicular to the major axis when in the first position (Jones fig. 3 and Piasecki fig. 2).  

Re claim 24    Referring to the figures and the Detailed Description, Jones, as modified above, discloses: The method of claim 21,wherein the wing is perpendicular to the direction of flight when in the first position (Jones fig. 3 and Piasecki fig. 2).  

Claim(s) 15 and 16   is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Piasecki and further in view of Page.

Re claim 15    Referring to the figures and the Detailed Description, Saiz, as modified above,  discloses:   The rotorcraft of claim 1, wherein the wing extends laterally beyond tips of the first and second rotors, respectively (Page at least fig. 1, the wing segments extend beyond tips of the first and second rotors). 
 Page teachings of the wing extends laterally beyond tips of the first and second rotors, respectively into the Jones, as modified above, to increase the wing span to increase lift during flight.

Re claim 16    Referring to the figures and the Detailed Description, Saiz, as modified above,  discloses:   The rotorcraft of claim 1, wherein the control system is configured to rotate the wing such that the wing extends beyond fore and aft ends of the fuselage (Page fig’. 9B and 10B, the wing segments when in the second position extend beyond fore and aft ends of the fuselage). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Page teachings of the control system is configured to rotate the wing such that the wing extends beyond fore and aft ends of the fuselage into the Jones, as modified above, to increase the wing span to increase lift during flight.

Response to Arguments
           Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

                                                                   Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Point of Contact
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642